DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on February 3, 2022 regarding Application No. 17/053,309.  Applicants amended claims 1, 2, 4, 5, 7, 8, 10, and 11.  Claims 1-12 are pending.


Priority
The instant application is the 371 National Stage of International Application No. PCT/IB2019/053793, filed on May 8, 2019, which claims priority to U.S. Provisional Application No. 62/669,224, filed on May 9, 2018.


Response to Arguments
Applicants’ arguments filed on February 3, 2022 have been fully considered but they are not persuasive.

In response to Applicants’ arguments regarding newly amended independent claims 1 and 7, Ojala, “a temporally-modulated light signal using a single LED”, “a spatial arrangement of light-emitting devices engaged with a tool in a virtual reality system, wherein the light-emitting devices are selectively user-actuatable in a plurality of different combinations, such that each combination of the user-actuated light-emitting devices forms a different light pattern detectable by an optical detection arrangement, and such that the different light patterns provide a corresponding plurality of unique identities of the tool as detected by the optical detection arrangement”, and identity (Remarks/Arguments, pp. 6-8), the Office respectfully disagrees and/or submits that the arguments are not commensurate with the rejections (i.e., the related features are taught and/or suggested by Ojala and Rogers) and that Ojala teaches light-emitting devices (e.g., [0022] – “The light-pattern emitting proxy object may include one or more light-emitting elements (e.g., which may include one or more LED-based transmitters)….” and [0036] – “one or more light-emitting elements”).

In response to Applicants’ arguments regarding newly amended independent claims 1 and 7, Ojala, Rogers, direction interface object lights, determine object location and movement, determine a unique identity, and “a spatial arrangement of light-emitting devices engaged with a tool in a virtual reality system,  wherein the light-emitting devices are selectively user-actuatable in a plurality of different combinations, such that each combination of the user-actuated light-emitting devices forms a different light pattern detectable by an optical detection arrangement, and such that the different light patterns provide a corresponding plurality of unique identities of the tool as detected by the optical detection arrangement” (Remarks/Arguments, pp. 8-9), the Office respectfully disagrees and/or submits that the arguments are not commensurate with the rejections (i.e., the related features are taught and/or suggested by Ojala and Rogers), Rogers discloses, e.g., “The various lights can be configured to display various colors to aid in… differentiation of the directional interface object…. In some implementations, the color and/or the intensity of one or more of the lights is configurable, and may be set or adjusted to, for example,… differentiate the directional interface object from another interface object or controller (which may have lights controlled to exhibit a different color).” ([0103]), Ojala and Rogers, as discussed above and in the rejections.

In response to Applicants’ arguments regarding Ojala, “a temporally-modulated light signal using a single light element to form a temporally modulated Li-Fi signal”, “any alternate implementation (e.g., light-emitting devices in a spatial arrangement that are selectively user-actuatable in a plurality of different combinations)”,  and “suggestion or motivation to implement a plurality of light elements as disclosed by Rogers to form the temporally-modulated light signal” (Remarks/Arguments, p. 9), the Office respectfully disagrees and submits that Ojala teaches light-emitting devices (e.g., [0022] – “The light-pattern emitting proxy object may include one or more light-emitting elements (e.g., which may include one or more LED-based transmitters)….” and [0036] – “one or more light-emitting elements”) and the arguments are not commensurate with the rejections (i.e., the related features are taught and/or suggested by Ojala and Rogers and the motivation to combine the references is to differentiate between different tools and it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use).

In response to Applicants’ argument regarding Rogers, “plurality of light elements… arranged to facilitate ‘tracking and differentiation’ of the (multiple) objects 104”, objects differentiated from each other, location and movement of an object, and “implementing temporal modulation of the plurality of light element” (Remarks/Arguments, p. 9), the Office respectfully submits that the argument is not commensurate with the rejections (i.e., the motivation to combine the references is to 

In response to Applicants’ argument regarding newly amended independent claims 1 and 7, dependent claims 4, 5, 10, and 11, Ojala and Rogers, “a spatial arrangement of light-emitting devices engaged with a tool in a virtual reality system, wherein the light-emitting devices are selectively user-actuatable in a plurality of different combinations, such that each combination of the user-actuated light-emitting devices forms a different light pattern detectable by an optical detection arrangement, and such that the different light patterns provide a corresponding plurality of unique identities of the tool as detected by the optical detection arrangement”, claims rendered obvious, and “patentable over Ojala and/or Rogers” (Remarks/Arguments, pp. 9-10), the Office respectfully disagrees and submits that all features of newly amended independent claims 1 and 7 are taught and/or suggested by Ojala and Rogers, the motivation to combine the references is as discussed, and at least claims 1, 4, 5, 7, 10, and 11 are rendered obvious by the references, as discussed above and in the rejections below.  As such, newly amended independent claims 1 and 7 are not allowable.  In addition, claims 4, 5, 10, and 11 are not allowable by virtue of their individual dependencies from one of newly amended independent claims 1 and 7, and as discussed in the rejections below.

For the reasons discussed above and in the rejections below, pending claims 1-12 are not allowable.


Claim Objections
The objection to claim 10 is maintained because “the switching device” in the last line should be changed to “a switching device” since the term was not previously recited.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ojala in US 2019/0179426 A1 (hereinafter Ojala) in view of Rogers et al. in US 2017/0354864 A1 (hereinafter Rogers).

Regarding claim 1, Ojala teaches:
A virtual reality system (A virtual reality system; FIGs. 1, 2, 7, and 8 and [0005]-[0007]), comprising: 
an optical detection arrangement configured to detect a light pattern emitted by an arrangement of light-emitting devices, the light pattern being associated with a unique identity (an optical detection arrangement 214 configured to detect a light pattern (temporally-modulated light signal pattern) emitted by an arrangement of light emitting devices 102 (or 202), the light pattern (temporally-modulated light signal pattern) being associated with a unique identity (unique identity of virtual objects); FIGs. 1 and 2, [0025], [0026], [0028], [0046], and [0047], see also [0022], [0029], [0030], and [0036]); and 
a tool having the arrangement of light-emitting devices engaged therewith, the light-emitting devices being selectively user-actuatable between a plurality of light patterns detectable by the optical detection arrangement, and such that different light patterns provide a corresponding plurality of unique identities of the tool as detected by the optical detection arrangement (a tool 104 (or 204) having the arrangement of light-emitting devices 102 (or 202) engaged therewith, the light-emitting devices 102 (or 202) being selectively user-actuatable (using a switching device, e.g., a switch, knob, or button) between a plurality of light patterns (temporally-modulated light signal patterns) detectable by the optical detection arrangement 214, and such that different light patterns (temporally-modulated light signal patterns) provide a corresponding plurality of unique identities (unique identities of virtual objects) of the tool 104 (or 204) as detected by the optical detection arrangement 214; FIGs. 1 and 2, [0022], [0025], [0026], [0028]-[0030], [0036], [0045]-[0047], see also FIGs. 7 and 8, [0069], and [0074]).  
	However, it is noted that Ojala does not teach:
an optical detection arrangement configured to detect a light pattern emitted by a spatial arrangement of light-emitting devices, the light pattern being associated with a unique identity; and 
a tool having the spatial arrangement of light-emitting devices engaged therewith, the light-emitting devices being selectively user-actuatable in a plurality of different combinations, such that each combination of the user-actuated light-emitting devices forms a different light pattern detectable by the optical detection arrangement, and such that the different light provide a corresponding plurality of unique identities of the tool as detected by the optical detection arrangement.
	Rogers teaches:
an optical detection arrangement configured to detect a light pattern emitted by a spatial arrangement of light-emitting devices, the light pattern being associated with a unique identity (an optical detection arrangement 108 configured to detect a light pattern emitted by a spatial arrangement of light-emitting devices 700, 702, 704, and 706, the light pattern being associated with a unique identity; FIGs. 1 and 7, [0044], and [0103], see also FIGs. 10 and 11 and [0108]); and 
a tool having the spatial arrangement of light-emitting devices engaged therewith, the light-emitting devices being adjustable into a plurality of different combinations, such that each combination of the adjusted light-emitting devices forms a different light pattern detectable by the optical detection arrangement, and such that the different light patterns provide a corresponding unique identity of the tool as detected by the optical detection arrangement (a tool 104 having the spatial arrangement of light-emitting devices 700, 702, 704, and 706 engaged therewith, the light-emitting devices 700, 702, 704, and 706 being adjustable into a plurality of different combinations, such that each combination of the adjusted light-emitting devices 700, 702, 704, and 706 forms a different light pattern detectable by the optical detection arrangement 108, and such that the different light patterns provide a corresponding unique identity of the tool 104 as detected by the optical detection arrangement 108; FIGs. 1 and 7, [0044], and [0103]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the virtual reality system taught by Ojala to include: the features Rogers, such that Ojala as modified teaches: an optical detection arrangement configured to detect a light pattern emitted by a spatial arrangement of light-emitting devices, the light pattern being associated with a unique identity (the optical detection arrangement, light pattern, arrangement of light-emitting devices, and light pattern being associated with a unique identity taught by Ojala combined with the optical detection arrangement, light pattern, spatial arrangement of light-emitting devices, and light pattern being associated with a unique identity taught by Rogers); and a tool having the spatial arrangement of light-emitting devices engaged therewith (tool and arrangement of light-emitting devices taught by Ojala combined with the tool and spatial arrangement of light-emitting devices engaged taught by Rogers), the light-emitting devices being selectively user-actuatable in a plurality of different combinations, such that each combination of the user-actuated light-emitting devices forms a different light pattern detectable by the optical detection arrangement, and such that the different light patterns provide a corresponding plurality of unique identities of the tool as detected by the optical detection arrangement (the light-emitting devices being selectively user-actuatable between a plurality of light patterns, optical detection arrangement, and different light patterns provide a corresponding plurality of unique identities of the tool taught by Ojala combined with the light-emitting devices being adjustable into a plurality of different combinations, each combination of the adjusted light-emitting devices forms a different light pattern, optical detection arrangement, and different light patterns provide a corresponding unique identity of the tool taught by Rogers), to differentiate between different tools and because it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use.


	Regarding claim 2, Ojala as modified by Rogers teaches:
The virtual reality system of Claim 1, wherein the tool comprises a switching device operably engaged with the light-emitting devices, the switching device being user-actuatable to selectively actuate the light-emitting devices between the different light patterns so as to change the unique identity of the tool (Ojala: the tool 104 (or 204) comprises a switching device (e.g., switch, knob, or button) operably engaged with the light-emitting devices 102 (or 202), the switching device (e.g., switch, knob, or button) being user-actuatable to selectively actuate the light-emitting devices 102 (or 202) between different light patterns (temporally-modulated light signal patterns) so as to change the unique identity (unique identity of virtual objects) of the tool 104 (or 204); FIGs. 1 and 2, [0022], [0025], [0026], [0028]-[0030], [0036], [0045]-[0047], see also FIGs. 7 and 8, [0069], and [0074]; Rogers: adjust light-emitting devices 700, 702, 704, and 706 between different light patterns; FIG. 7 and [0103]).  

	Regarding claim 3, Ojala as modified by Rogers teaches:
The virtual reality system of Claim 1, wherein the light-emitting devices comprise light-emitting diodes (Ojala: the light-emitting devices 102 (or 202) comprise light-emitting diodes 108; FIGs. 1 and 2, [0022], and [0027]).  

Regarding claim 4, Ojala as modified by Rogers teaches:
The virtual reality system of Claim 1, wherein the light-emitting devices are arranged in separate groups, each group having the light-emitting devices therein engaged with the tool in a unique pattern, and wherein the groups are selectively user-actuatable to provide the different light patterns (Ojala: the light-emitting devices 102 (or 202) are arranged, the light-light-emitting devices 102 (or 202) are selectively user-actuatable (using a switching device, e.g., a switch, knob, or button) to provide different light patterns (temporally-modulated light signal patterns); FIGs. 1 and 2, [0022], [0025], [0028], and [0029], see also FIG. 8 and [0074]; Rogers: light-emitting devices 700, 702, 704, and 706 are arranged in separate groups (700, 702, 704, and 706 groups), each group (700 group, 702 group, 704 group, and 706 group) having the light-emitting devices 700, 702, 704, and 706 therein engaged with a tool 104 in a unique pattern (unique pattern to differentiate the directional interface object 104 from another interface object or controller), and wherein the groups (700, 702, 704, and 706 groups) provide different light patterns (light patterns differentiating different directional interface objects or controllers); FIG. 7 and [0103], see also FIGs. 10 and 11 and [0108]).

	Regarding claim 5, Ojala as modified by Rogers teaches:
The virtual reality system of Claim 1, wherein the light-emitting devices are arranged in an array or a single group, and wherein one or more of the light-emitting devices in the array or the single group is selectively user-actuatable to provide the different light patterns (Ojala: the light-emitting devices 102 (or 202) are arranged, and wherein one or more of the light-emitting devices 102 (or 202) is selectively user-actuatable (using a switching device, e.g., a switch, knob, or button) to provide different light patterns (temporally-modulated light signal patterns); FIGs. 1 and 2, [0022], [0025], [0028], and [0029], see also FIG. 8 and [0074]; Rogers: light-emitting devices 700, 702, 704, and 706 are arranged in an array or a single group (array or single group of 700, 702, 704, and 706), and wherein one or more of the light-emitting devices 700, 702, 704, and 706 in the array or the single group provide different light patterns (light 

	Regarding claim 6, Ojala as modified by Rogers teaches:
The virtual reality system of Claim 1, wherein the unique identities of the tool include a tool type or a tool status (Ojala: the unique identities (unique identities of virtual objects) of the tool 104 (or 204) include a tool type (e.g., virtual torch, flashlight, lantern, musket, shotgun, baseball bat, crayon, pencil, pen, or paint brush); FIGs. 1, 2, 7, and 8, [0028]-[0030], and [0069]; see also Rogers: a unique identity of a tool 104 includes a tool status (corresponding to different directional interface objects or controllers); FIG. 7 and [0103], see also FIGs. 10 and 11 and [0108]).  

	Regarding claim 7, this claim is rejected under similar rationale as claim 1 above.  
However, it is noted that claim 7 differs from claim 1 above in that:
A device for use in a virtual reality system, 
is additionally recited.
Ojala teaches:
A device for use in a virtual reality system (A device 100 (or 200) for use in a virtual reality system; FIGs. 1, 2, 7, and 8, [0005]-[0007], [0025], and [0046]).

	Regarding claims 8-12, these claims are rejected under similar rationale as claims 2-6, respectively. 

Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.

/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        2/22/22B